ON REHEARING.
PER CURIAM.
In this case a rehearing was granted for the purpose of hearing argument on the question as to the jurisdiction of the district court of Ada county to hear and determine the issues in the case, — it being contended by respondent that the exclusive jurisdiction was vested in the district court of Canyon county, where the original Stewart decree was entered.
The case has been reargued and we have given the matter further consideration and think the contention of respondent is without merit. We adhere to the original opinion as filed herein.